                   Case 1:15-cv-02739-LAP Document 100 Filed 07/08/19 Page 1 of 2


                        S KADDEN , A RPS , S LATE , M EAGHER & F LOM                   LLP
                                             FOUR TIMES SQUARE
                                                                                                FIRM/AFFILIATE OFFICES
                                           NEW YORK 10036-6522                                          -----------
                                                        ________                                      BOSTON
                                                                                                     CHICAGO
                                                TEL: (212) 735-3000                                  HOUSTON
                                                FAX: (212) 735-2000                                LOS ANGELES
                                                                                                    PALO ALTO
                                                  www.skadden.com                                WASHINGTON, D.C.
  DIRECT DIAL                                                                                       WILMINGTON
                                                                                                        -----------
(212) 735-7808
                                                                                                        BEIJING
  DIRECT FAX
                                                                                                      BRUSSELS
(917) 777-7808                                                                                       FRANKFURT
  EMAIL ADDRESS                                                                                      HONG KONG
MAURABARRY.GRINALDS@SKADDEN.COM                                                                        LONDON
                                                    July 8, 2019                                       MOSCOW
                                                                                                        MUNICH
      Via ECF                                                                                            PARIS
                                                                                                     SÃO PAULO
      Hon. Loretta A. Preska                                                                            SEOUL
                                                                                                      SHANGHAI
      United States District Court for the Southern District of New York                             SINGAPORE
                                                                                                         TOKYO
      500 Pearl Street, Room 2220                                                                      TORONTO
      New York, NY 10007

                  RE:   Petersen Energia Inversora S.A.U. v. Argentine Republic, No. 15 Civ. 02739

      Dear Judge Preska:

              I write jointly on behalf of Defendants in reply to Plaintiffs’ July 3, 2019 letter (ECF 90
      (“Letter”)). Contrary to Plaintiffs’ refrain that Defendants merely seek delay, Defendants are
      prepared to move expeditiously for judgment on the pleadings, a procedurally ripe and
      meritorious motion that can immediately terminate the case, entirely in keeping with Fed. R. Civ.
      P. 1 and in sharp contrast with Plaintiffs’ premature, baseless and piecemeal summary judgment
      motion. Defendants have filed their answers, including numerous dispositive affirmative
      defenses that can and should be decided as a matter of law in their proposed Rule 12(c) motions.

              Continuing to misstate purely jurisdictional rulings in this case as “dispositive” of the
      merits, Plaintiffs mischaracterize Bolivarian Republic of Venezuela v. Helmerich & Payne
      International Drilling Co., 137 S. Ct. 1312 (2017). That case merely reversed the lower court’s
      holding that a “nonfrivolous . . . argument that property was taken in violation of international
      law” was sufficient to establish jurisdiction under the expropriation exception to the Foreign
      Sovereign Immunities Act (“FSIA”) and held that “the relevant factual allegations” must make
      out “a legally valid claim” showing the essential elements of that exception, i.e., that property
      rights were taken “in violation of international law.” Id. at 1316. The Court underscored that it
      “need not resolve, as a jurisdictional matter, disputes about whether a party actually held rights
      in the property; those questions remain for the merits phase of the litigation.” Id. Here too, the
      Second Circuit was not required to—and did not—resolve any elements of Plaintiffs’ breach of
      contract claim in declining to apply the commercial activity exception; it simply determined,
      based on the allegations before it, that Petersen challenged commercial, not sovereign, conduct.
      Contrary to Plaintiffs’ assertion that “litigation over FSIA immunity inevitably included merits
      findings” (Letter at 1), Helmerich underscored the opposite is true: “[C]ases in which the
      jurisdictional inquiry does not overlap with the elements of a plaintiff’s claims have been the
      norm in cases arising under other exceptions to the FSIA.” 137 S. Ct. at 1324 (citing Republic of
      Argentina v. Weltover, Inc., 504 U.S. 607, 610 (1992) (alleging breach of contract)).
         Case 1:15-cv-02739-LAP Document 100 Filed 07/08/19 Page 2 of 2

Hon. Loretta A. Preska
July 8, 2019 - Page 2
        The limited FSIA rulings in this case never reached, let alone decided, the several
separate merits defenses that Defendants assert under controlling Argentine law (to be addressed
in declarations of foreign law entitled by law to the Court’s respectful consideration), which
preclude any finding of liability and establish the Argentine courts’ exclusive jurisdiction over
these claims. The Second Circuit in no way foreclosed Defendants’ standing arguments. (Letter
at 3.) To the contrary, it directly supported them by holding that “under the bylaws, Argentina’s
expropriation triggered an obligation to make a tender offer for the remainder of YPF’s
outstanding shares.” 895 F.3d at 206. Critically, the Second Circuit did not reach precisely when
that expropriation and consequent “post-expropriation” tender offer obligation arose (although it
noted that an expropriation was contingent on payment of compensation, which did not occur
until 2014, when Petersen was no longer a shareholder). And contrary to Plaintiffs’ baseless
assertion that Defendants estimate damages in billions, Defendants have maintained that
Plaintiffs have no legally cognizable damages. Indeed, in light of their numerous defects,
Plaintiffs’ claims were auctioned in bankruptcy for only €15 million.

        Plaintiffs dismiss the express terms of YPF’s 1993 IPO Prospectus, upon which they rely
(e.g., Compl. ¶¶ 2-3, 14, 24), as being “irrelevant, whatever it says.” (Letter at 2.) Yet the
Prospectus plainly states that YPF’s “By-laws are governed by Argentine law and any action
relating to enforcement of the By-laws or a shareholder’s rights thereunder is required to be
brought in an Argentine court.” (Prospectus at 90.) It thus reaffirms the result by operation of
controlling Argentine law that Argentine courts have exclusive jurisdiction to resolve disputes
arising under an Argentine company’s bylaws. ANCCP art. 5 § 11; cf. Locals 302 & 612 of Int’l
Union of Operating Eng’rs-Emp’rs Const. Indus. Ret. Tr. v. Blanchard, No. 04 CIV 5954 (LAP),
2005 WL 2063852 (S.D.N.Y. Aug. 25, 2005) (court had “no jurisdiction” where bylaws were
subject to Canadian law prescribing Canadian courts’ exclusive jurisdiction over action).

        Plaintiffs cannot dispute the significant developments supporting a renewed forum non
conveniens motion (and first such motion by YPF), including the dismissal with prejudice of the
previous investigation into Plaintiffs’ litigation funder and legal representatives. Plaintiffs’
baseless speculation that Argentina may “repeat the tactic” is no grounds to avoid dismissal. The
most important new fact is not the Eton Park case (which is equally subject to dismissal), but
Defendants’ dispositive defenses, many of which require witnesses who are unavailable because,
for example, they are under indictment or in prison in Argentina. Petersen’s belated reference to
long-pending “investigations” of certain of its Argentine shareholders (not their lawyers or
paralegals) for their own culpable conduct—which Plaintiffs strategically chose to withhold until
now—is no basis to deny dismissal. See RIGroup LLC v. Trefonisco Mgmt. Ltd., 949 F. Supp. 2d
546, 554 (S.D.N.Y 2013) (criminal investigation of plaintiff in Russia was “not a basis for
retaining jurisdiction over this lawsuit, as Plaintiffs have neither shown that the investigation is
baseless nor that the Russian criminal justice system is inadequate to allow [that plaintiff] to
vindicate her purported innocence”), aff’d, 559 F. App’x 58 (2d Cir. 2014). Lastly, counsel’s
protest about “an unfamiliar judicial system” (Letter at 3) cannot apply to Plaintiffs themselves,
which are shell companies formed and owned by Argentine nationals who reside in Argentina.

                                              Respectfully submitted,
                                              /s/ Maura Barry Grinalds
                                              Maura Barry Grinalds
